DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 06/16/2021 is acknowledged.  The traversal is on the ground(s) that a product and a process specifically adapted for the manufacture of said product.  This is not found persuasive because the process for producing a slurry composition does not specifically require the cellulose fiber having an average fiber length of 1 to 750 micron, in other word, the process could make a materially different product.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 07/10/2019, 08/19/2019 and 03/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2016/0005551 to Ishii.
With respect to claim 1, Ishii teaches an electrode slurry comprising: (A) a water-insoluble polysaccharide polymer fibers (a cellulose fiber), (B) a water soluble polymer (a carboxymethyl-group-containing cellulose ether or a salt thereof), and a negative electrode active material (a particulate material) containing at least (C) an electrode active material, the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) having an average fiber length of 2 µm (within the range of 1 to 750 µm). (Ishii: Sections [0024]-[0027], [0059]-[0068], [0082] and [0182]; Example 7).

With respect to claim 2, Ishii teaches the electrode slurry, wherein, in terms of solid content, an amount of the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is 0.1 to 2 parts (within the range of 0.1 to 3 parts) by weight based on 100 parts by weight of the negative electrode active material (a total amount of the cellulose fiber (A), the carboxymethyl-group-containing cellulose ether or the salt thereof (B), and the electrode active material (C)) (Ishii: Sections [0061]-[0063]).

With respect to claim 3, Ishii teaches the electrode slurry, wherein, in terms of solid content, a total content of the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) and the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is about 1 to 4 parts (within the range of 1 to 4.5 parts) by weight based on 100 parts by weight of a total amount of the composite particles of the negative electrode active material (the cellulose fiber (A), the carboxymethyl-group-containing cellulose ether or the salt thereof (B), and the electrode active material (C)) (Ishii: Sections [0059]-[0071]).

With respect to claim 4, Ishii teaches the electrode slurry, wherein a ratio of the water insoluble polysaccharide polymer fibers (the cellulose fiber (A)) relative to the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) is 2/0.3 (within the range of 95/5 to 20/80) in the former/the latter (weight ratio) in terms of solid content (Ishii: Example 7; Table 1). 

With respect to claim 5, Ishii teaches the electrode slurry, wherein the average fiber length of the water-insoluble polysaccharide polymer fibers (the cellulose fiber (A)) is 2 µm (within the range of 2 to 100 µm) (Ishii: Section [0182]; Example 7).

With respect to claim 6, Ishii teaches the electrode slurry, wherein the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) contains CMC (a carboxymethyl cellulose or a salt thereof) (Ishii: Example 7; Table 1).

With respect to claim 7, Ishii teaches the electrode slurry, wherein the electrode active material (C) is mixed (coated) with the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)) (Ishii: Sections [0024]-[0027], [0059]-[0068], [0082] and [0182]; Example 7).

With respect to claim 8, Ishii teaches the electrode slurry, wherein the electrode active material (C) contains at least one member selected from the group consisting of (C1) a carbonaceous particle and (C2) a silicon particle (Ishii: Sections [0026]-[0027]). 

With respect to claim 9, Ishii teaches the electrode slurry, wherein a total content of the water-insoluble polysaccharide polymer fibers (the cellulose fiber (A)), the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)), and the particulate material containing at least the electrode active material (C) is 10 to 40% (within the range of not more than 60%) by weight based on the whole slurry (Ishii: Section [0086]).  

With respect to claim 17, Ishii teaches a non-aqueous secondary battery comprising: a non-aqueous secondary battery electrode comprising a current collector and an electrode active material layer on at least one surface of the current collector, wherein the water-insoluble polysaccharide polymer fibers (the cellulose fiber (A)) having an average fiber length of 2 µm (within the range of 1 to 750 µm), the water soluble polymer (the carboxymethyl-group-containing cellulose ether or the salt thereof (B)), and a particulate material containing at least (C) an electrode active material (Ishii: Sections [0024]-[0027], [0045], [0059]-[0068], [0082] and [0182]; Example 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        8/24/2021